DETAILED ACTION
The prior Final rejection mailed October 1, 2021 is withdrawn. This non-final rejection is submitted as its replacement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s response filed on December 30, 2021 is acknowledged and has been entered.  Claims 1 and 6-9 are amended.  Claims 2-3, 5, 10-15, 18-25, 27, 29, 31-46 are canceled.  Claims 1, 4, 6-9, 16-17, 26, 28, 30 and 47 are pending.  
Claims 1, 4, 6-9, 16-17, 26, 28, 30 and 47 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made NON-FINAL in view of New Grounds of Rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 30, 2021 and January 21, 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

New Grounds of Rejection

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 4, 16-17 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 4-6 and 65 of copending Application No. 17027194 (‘194 application) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and the claims of the ‘194 application.  In particular, the “at least three cancer-differentiating markers selected from DMRs of Table 15” includes both FGF14 and ZNF471.  The dependent claims of ‘194 which teach the sample source (compare instant claim 16-17 to claim 4-6 of the ‘194 application) and which includes the specific markers in Table 15 (compare instant claim 1 to claim 65 of the ‘194 application) combine so that the claims of the instant application are not patent eligible. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 16-17, 26, 28, 30 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widschwendter et al. (WO2012104642; August 2012) and further in view of Feinberg et al. (US PgPub 20100167940; July 2010).
With regard to claim 1, Widschwendter teaches a method of screening for colorectal cancer, the method comprising determining the methylation status of at least one DMR of FGF14 and at least one DMR of ZNF471 in DNA of a human subject, and diagnosing cancer in the subject (p 9-11, where the process of assessing methylation is described; p. 13-14, where methylation status is incorporated in “predicting risk of developing cancer in a subject” heading; see p. 31, Table 2, which is described as “top ranked 5482 cancer risk CpGs” for each gene 
With regard to claim 4, Widschwendter teaches a method of claim 1, the method comprising determining whether the one or more methylation loci are hypermethylated as compared to a reference, wherein hypermethylation is indicative of colorectal cancer (p 9-11, where the process of assessing methylation is described; p. 13-14, where methylation status is incorporated in “predicting risk of developing cancer in a subject” heading).  
With regard to claim 16, Widschwendter teaches a method of claim 1, wherein the DNA is isolated from blood, plasma, urine, saliva, or stool of the human subject (p 8, lines 14-28, where a variety of sources of genomic DNA are taught including blood, serum, plasma, urine, saliva and sputum).  
With regard to claim 30, Widschwendter teaches a method of claim 1, wherein methylation status is determined using one or more members selected from the group consisting of methylation sensitive 10129525v1Application No. 16/428,8654Docket No.: 2011722-0041restriction enzyme quantitative polymerase chain reaction (MSRE-qPCR), Methylation-Specific PCR, Methylation Specific Nuclease-assisted Minor-allele Enrichment PCR, and next-generation sequencing (p. 12, lines 5-15, where methylation specific PCR is taught, among many other techniques for methylation detection).
Regarding claims 1 and 4, while Widschwendter teaches the analysis of the differential methylation regions of FGF14 and ZNF471 and the association of these markers with risk of development of various types of cancer, including all types of cancer, yet the method of Widschwendter is not particular in addressing the final step of diagnosing colorectal cancer in the subject

With regard to claim 17, Feinberg teaches a method of claim 1, wherein the DNA is cell-free DNA of the human subject (paragraph 47).  
With regard to claim 26, Feinberg teaches a method of claim 1, wherein the method provides a sensitivity for colorectal cancer of at least 0.6 (paragraph 75).  
With regard to claim 28, Feinberg teaches a method of claim 1, wherein the method provides a specificity for colorectal cancer of at least 0.7 (paragraph 75).  
With regard to claim 47, Feinberg teaches a method of claim 1, wherein the method comprises determining the methylation status of at least one DMR of LONRF2 and at least one DMR of PDGFD (Table 10, where LONRF2 was analyzed for tissue specific differential methylation; see Table 11, where LONRF2 and PDGFD were analyzed for methylation and Table 18, where LONRF2 shows cancer specific differential methylation).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Widschwendter to specifically include diagnosis of colorectal cancer as taught by Feinberg to arrive at the claimed invention with a reasonable expectation for success.  Regarding the importance of hypermethylation in diagnosis or prognosis of risk of developing cancer, Widschwendter teaches “The present inventors have found that assessment of a healthy individual's DNA methylation profile up to several years in advance of any subsequent diagnosis of cancer has the potential to predict that individual's risk of developing cancer. In particular, the inventors have identified an aberrant DNA methylation profile in genes encoding developmental transcription factors required for the differentiation of .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6-9, 16-17, 26, 28, 30 and 47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.  Claims 1, 4, 16-17, 26, 28, 30 and 47 stand rejected.
	 Claims 6-9 are free of the art because none of the prior art teaches or suggests detection of differential methylation of each of the claimed DMRs together in colorectal cancer.  For example, while ? teaches analysis of methylation of FGF14 and ZNF471 in addition to a number 
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637